                Case 3:21-cv-00907-JD Document 12 Filed 04/21/21 Page 1 of 2

                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA


 LIZETTE VELEZ, individually and on behalf of all                       CLASS ACTION
 others similarly situated,
                                                                   Case No. 21-cv-00907-JSC
       Plaintiff,
                                                                  JURY TRIAL DEMANDED
 vs.

 ALPHA CORE, INC d/b/a ENJOYMINT
 DELIVERED, a California corporation,

   Defendant.
 ______________________________________/

                            NOTICE OF DISMISSAL WITH PREJUDICE

           Plaintiff, Lizette Velez, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), does

hereby dismiss this this action as follows:

           1.       All claims of the Plaintiff, Lizette Velez, individually, are hereby dismissed with

prejudice.

           2.       All claims of any unnamed member of the alleged class are hereby dismissed

without prejudice.



Date: April 21, 2021

Respectfully Submitted,

SHAMIS & GENTILE, P.A.
/s/ Joshua Moyer
Joshua Moyer, Esq. (CA Bar No. 259908)
401 W A Street, Suite 200
San Diego, CA 92101
Telephone: 305-479-2299
jmoyer@shamisgentile.com

Counsel for Plaintiff and the Class
         Case 3:21-cv-00907-JD Document 12 Filed 04/21/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE

        I hereby certify that on April 21, 2021, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all counsel identified below via transmission of Notices of Electronic Filing generated
by CM/ECF or in some other authorized manner.

Respectfully submitted,
                                      SHAMIS & GENTILE, P.A.
                                      /s/ Joshua Moyer
                                      Joshua Moyer, Esq. (CA Bar No. 259908)
                                      401 W A Street, Suite 200
                                      San Diego, CA 92101
                                      Telephone: 305-479-2299
                                      jmoyer@shamisgentile.com

                                      By:      /s/ Joshua Moyer
                                               Joshua Moyer, Esq.
                                               CA Bar No. 259908


                                              Counsel for Plaintiff and the Class
